Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 12 October 1783
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                        
                            My Dear Chevr
                            Princeton 12th October 1783
                        
                        I have not had the honor of a line from you, since the 4th of march last, but I will ascribe my disappointment
                            to any cause, rather than to a decay of your friendship.
                        Having the appearance, & indeed the enjoyment of peace, without a final declaration of it; I, who am
                            only waiting for the ceremonials, or ’till the British forces shall have taken leave of New York, am placed in an awkward
                            and disagreeable situation, it being my axious desire to quit the walks of public life, & under the shadow of my
                            own vine, and my own Fig-tree, to seek those enjoyments, & that relaxation, which a mind that has been constantly
                            upon the stretch for more than eight years, stands so much in need of.
                        I have fixed this epoch to the arrival of the Definitive Treaty—or to the evacuation of my country by our
                            newly acquired friends. In the mean while at the request of Congress, I spend my time with them at this place, where they
                            came in consequence of the riots at Philadelphia, of which you have doubtless (for it is not a very recent transaction)
                            been fully apprised. They have lately determined to make choice of some convenient spot near the Falls of Delaware for
                            the permanent residence of the sovereign power of these United States; but where they will hold their Sessions ’till they
                            can be properly established at that place, is yet undecided.
                        I have lately made a tour through the Lakes George & Champlain as far as Crown point—then returning to
                            Schenectady, I proceeded up the Mohawk river to Fort Schuyler (formerly Fort Stanwix), crossed over to the Wood
                            Creek which empties into the Oneida Lake, & affords the water communication with Ontario. I then traversed the Country
                            to the head of the Eastern Branch of the Susquehanna & viewed the Lake Otsego, & the portage between that lake & the
                            Mohawk river at Canajohario—Prompted by these actual observations, I could not help taking a more contemplative &
                            extensive view of the vast inland navigation of these United States, fromMaps and the information of others; &
                            could not but be struck with the immense diffusion & importance of it; & with the goodness of that
                            providence which has dealt her favors to us with so profuse a hand. Would to God we may have wisdom enough to improve
                            them. I shall not rest contented ’till I have explored the Western Country, & traversed those lines (or great
                            part of them) which have given bounds to a New Empire. But when it may, if it ever shall happen, I dare not say, as my
                            first attention must be given to the deranged situation of my private concerns which are not a little injured by almost
                            nine years absence & total disregard of them. With every wish for your health & happiness—and with the most sincere
                            & affectionate regard, I am, My Dr Chevr Your most Obt Servt
                        
                            G: Washington
                        
                    